EXHIBIT 99.1 For Immediate Release For more information, contact: James J. Burke Standard Motor Products, Inc. (718) 392-0200 Jennifer Tio Maximum Marketing Services, Inc. (312) 226-4111 x2449 Jennifer.tio@maxmarketing.com Standard Motor Products, Inc. Announces Fourth Quarter and Year End 2012 Results New York, NY, March 4, 2013Standard Motor Products, Inc. (NYSE: SMP), an automotive replacement parts manufacturer and distributor, reported today its consolidated financial results for the three months and for the year ended December 31, 2012. Consolidated net sales for the fourth quarter of 2012 were $192.4 million, compared to consolidated net sales of $174.2 million during the comparable quarter in 2011. Earnings from continuing operations for the fourth quarter of 2012 were $6.3 million or 27 cents per diluted share, compared to $29.5 million or $1.29 per diluted share in the fourth quarter of 2011.Included in our fourth quarter 2011 (and year-end) results was a non-recurring, non-cash benefit in our tax provision of $24.3 million, primarily related to the reversal of a significant portion of our U.S. deferred tax valuation allowance and other tax adjustments. Excluding non-operational gains and losses identified on the attached reconciliation of GAAP and non-GAAP measures, earnings from continuing operations for the fourth quarter of 2012 were $6.5 million or 28 cents, compared to $3.9 million or 17 cents per diluted share in the fourth quarter of 2011. 37-18 Northern Blvd., Long Island City, NY11101 (718) 392-0200 www.smpcorp.com Consolidated net sales for 2012 were $948.9 million, compared to consolidated net sales of $874.6 million in 2011.Earnings from continuing operations for 2012 were $43 million or $1.86 per diluted share, compared to $64.3 million or $2.78 per diluted share in 2011.Excluding non-operational gains and losses identified on the attached reconciliation of GAAP and non-GAAP measures, earnings from continuing operations for 2012 and 2011 were $42.3 million or $1.83 per diluted share and $36.1 million or $1.57 per diluted share, respectively. Mr. Lawrence I. Sills, Standard Motor Products’ Chairman and Chief Executive Officer, stated, “We are very pleased with our 2012 results. For the second year in a row we set records for sales, profit and cash flow. Further, we have taken steps which we believe will strengthen the Company in the years ahead. “Sales were 10.4% ahead of 2011 for the fourth quarter and 8.5% ahead for the year. While the bulk of the increase came from our recent acquisitions, our major customers continue to report low single digit sales growth in our core product lines. “Our gross margin increased more than a full point for the year, from 26.2% to 27.4%. This is the result of our continuing efforts to increase in-house manufacturing, expand production in low cost countries, and reduce purchase costs. “We are pleased with our progress integrating our recent acquisitions.We acquired Forecast Trading Corporation, a leader in economy line Engine Management products, towards the end of 2011. We have maintained the customer base, and achieved savings through consolidating our product lines and eliminating duplication in SG&A. “Our acquisition of Compressor Works has been well received by our customers. By the end of the first quarter of 2013, we will have relocated their manufacturing to our existing compressor plant in Reynosa, Mexico, and their shipping to our distribution center in Lewisville, Texas. We anticipate margin improvements from these consolidations. “In both of these acquisitions, the key employees have agreed to stay with the Company. We are confident they will make important contributions in the years ahead. “Since the beginning of 2013 we have completed two additional transactions. In January we acquired a minority interest in Orange Electronic Co., Ltd., a manufacturer of Tire Pressure Monitoring System (TPMS) sensors, located in Taiwan. An industry market research organization predicts that this product line will triple over the next five years. Orange has been our primary supplier for TPMS sensors. We are pleased that we will now have an enhanced relationship with Orange, and we look forward to working together with them in this increasingly important product category. “In February we acquired the Original Equipment business from Standard Motor Products Holdings Ltd., our former affiliate in the U.K. The business at present is relatively small, about $8 million annually, but we believe we will be in a position to grow this business. The bulk of the products are designed and manufactured in our factory in Bialystok, Poland, which offers both high technical skills and low operating costs. We will now have a more direct relationship with customers and prospects. “Our cash flow remains strong. We generated roughly $94 million cash from operations in 2012 to fund our acquisitions, share buybacks and dividends. Net of these uses of cash, we also reduced total debt from $73 million at December 2011 to $41 million at December 2012.As a result of our cash flow and our continued increase in profitability, we were pleased to raise the quarterly dividend from 9 cents to 11 cents, effective March 1. We are also initiating a new share buyback program for 2013 in the amount of $6 million. This is in addition to our outstanding authorization carry forward of $864 thousand from 2012. “In summary, we are pleased to invest for the future while at the same time reward shareholders with increasing dividends and share repurchase programs.” Standard Motor Products, Inc. will hold a conference call at 11:00 AM, Eastern Time, on Monday, March 4, 2013.The dial-in number is 866-952-1906 (domestic) or 785-424-1825 (international). The playback number is 800-283-4595 (domestic) or 402-220-0873 (international). The conference ID # is STANDARD. Under the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, Standard Motor Products cautions investors that any forward-looking statements made by the company, including those that may be made in this press release, are based on management’s expectations at the time they are made, but they are subject to risks and uncertainties that may cause actual results, events or performance to differ materially from those contemplated by such forward looking statements. Among the factors that could cause actual results, events or performance to differ materially from those risks and uncertainties discussed in this press release are those detailed from time-to-time in prior press releases and in the company’s filings with the Securities and Exchange Commission, including the company’s annual report on Form 10-K and quarterly reports on Form 10-Q.By making these forward-looking statements, Standard Motor Products undertakes no obligation or intention to update these statements after the date of this release. ### STANDARD MOTOR PRODUCTS, INC. Consolidated Statements of Operations (In thousands, except per share amounts) THREE MONTHS ENDED TWELVE MONTHS ENDED DECEMBER 31, DECEMBER 31, (Unaudited) (Unaudited) NET SALES $ COST OF SALES GROSS PROFIT SELLING, GENERAL & ADMINISTRATIVE EXPENSES RESTRUCTURING AND INTEGRATION EXPENSES OTHER INCOME, NET OPERATING INCOME OTHER NON-OPERATING INCOME (EXPENSE), NET ) ) INTEREST EXPENSE EARNINGS FROM CONTINUING OPERATIONS BEFORE TAXES PROVISION FOR (BENEFIT FROM) INCOME TAXES ) EARNINGS FROM CONTINUING OPERATIONS LOSS FROM DISCONTINUED OPERATION, NET OF INCOME TAXES ) NET EARNINGS $ NET EARNINGS PER COMMON SHARE: BASIC EARNINGS FROM CONTINUING OPERATIONS $ DISCONTINUED OPERATION ) NET EARNINGS PER COMMON SHARE - BASIC $ DILUTED EARNINGS FROM CONTINUING OPERATIONS $ DISCONTINUED OPERATION ) NET EARNINGS PER COMMON SHARE - DILUTED $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES WEIGHTED AVERAGE NUMBER OF COMMON AND DILUTIVE SHARES STANDARD MOTOR PRODUCTS, INC. Segment Revenues and Operating Profit (In thousands) THREE MONTHS ENDED TWELVE MONTHS ENDED December 31, December 31, (unaudited) (unaudited) Revenues Engine Management $ Temperature Control All Other $ Gross Margin Engine Management $ 30.7% $ 26.6% $ 28.2% $ 25.6% Temperature Control 19.8% 23.8% 21.8% 23.5% All Other $ 30.1% $ 27.8% $ 27.4% $ 26.2% Selling, General & Administrative Engine Management $ 18.8% $ 19.4% $ 17.5% $ 16.5% Temperature Control 25.1% 23.9% 16.2% 15.8% All Other $ 23.5% $ 23.8% $ 19.8% $ 18.7% Operating Profit Engine Management $ 11.9% $ 7.3% $ 10.8% $ 9.1% Temperature Control )
